Citation Nr: 0842146	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The veteran appeared at a Travel 
Board hearing in September 2008.  At the hearing, he advised 
of his intention to submit additional evidence.  Toward that 
end, the record in this case was held open for an additional 
30 days and the veteran, through his representative, executed 
a waiver for consideration of this additional evidence by the 
RO.  This additional evidence, consisting of a private 
audiological report from September 2008, spouse's statement 
from September 2008, and one page of internet research, has 
been received and considered by the Board as part of the 
record in this case.

The Board also notes that the veteran's initial February 2006 
claim also included the issue of bilateral tinnitus.  Service 
connection for bilateral tinnitus was granted with an 
evaluation of 10 percent in an August 2006 rating decision.  
That issue is not on appeal.


FINDING OF FACT

Audiometric testing shows that the veteran has, at worst, 
Level III hearing in his right and left ears.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

In February 2006, the veteran underwent audiometric testing 
at the VA medical center (VAMC) in East Orange, New Jersey.  
Audiometric pure tone thresholds, expressed in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
15
15
LEFT
25
20
15
20

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 21 decibels in the right ear and 20 
decibels in the left ear.  Speech audiometry testing was not 
performed at this examination.

The veteran received a VA audiometric examination in June 
2006.  His claim file was reviewed by the examiner in 
conjunction with the examination.  An audiometric test 
performed at that time revealed the following pure tone 
thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
15
15
LEFT
25
25
15
40

Based upon the above results, average pure tone thresholds 
were 20 decibels in the right ear and 26 decibels in the left 
ear.  Speech audiometry testing was performed and revealed 
speech recognition ability of 100 percent in both ears.  
Under Table VI, this equates to Level I hearing loss in both 
the right and left ears.  Applying these designations under 
Table VII, a zero percent evaluation is warranted.  These 
audiometric results do not meet the criteria to be classified 
as one of the "exceptional patterns" of hearing impairment.  
Therefore, the provisions of 38 C.F.R. § 4.86 are not 
applicable based upon this examination.

In January 2007, the veteran received an audiological 
examination and testing from a private audiologist, Tiffany 
L. Berth, Sc.D., who was supervised by a licensed 
audiologist, Isidore Kirsh, Ph.D., F.A.A.A.  Audiological 
tests performed at that time indicated:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
-
25
LEFT
30
30
-
30

Because the results for 3000 hertz were not included, the 
average pure tone thresholds cannot be calculated.  Speech 
audiometry testing again revealed perfect speech recognition 
ability of 100 percent in both the right ear and left ears; 
however, the report does not indicate whether the Maryland 
CNC test was used, as required by 38 C.F.R. § 4.85(a).  

The veteran returned to Dr. Kirsh for a new audiological 
evaluation in September 2008.  Audiological testing performed 
at that time indicated mildly diminished pure tone thresholds 
in both ears:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
30
25
LEFT
35
30
30
25

The above results yield average pure tone thresholds of 31 
decibels in the right ear and 30 decibels in the left ear.  
Speech audiometry testing revealed reduced speech recognition 
ability of 80 percent in the right ear and 76 percent in the 
left ear; again, the report does not indicate whether the 
Maryland CNC test was used, as required by 38 C.F.R. 
§ 4.85(a).  Nonetheless, under Table VI, these values would 
equate to Level III hearing in both the right and left ears, 
and application of these hearing levels to Table VII would 
yield a zero percent evaluation.  Again, the audiometric 
results do not meet the criteria to be classified as one of 
the "exceptional patterns" of hearing impairment, and the 
provisions of 38 C.F.R. § 4.86 are inapplicable.

The Board has also considered the typewritten statement 
submitted by the veteran's spouse in September 2006 and the 
testimony provided by the veteran at his Travel Board hearing 
in September 2008.  Even if the assertions made therein by 
the veteran and his spouse could be construed as allegations 
of decreased hearing, however, they are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss.  The United States Court of Appeals for 
Veterans Claims (Court) has long held that "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this case, the "mechanical application" of the 
diagnostic criteria to the evidence at hand clearly 
establishes a zero percent evaluation for bilateral 
sensorineural hearing loss.  Accordingly, the veteran's claim 
for an increased evaluation for bilateral hearing loss, 
currently evaluated as zero percent disabling, is denied.  
The Board notes that the veteran is free to submit evidence 
at a future date in furtherance of the assignment of a higher 
evaluation, such as recent audiological testing reports.


Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  


In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
hearing loss in a March 2006 notification letter.  In a 
separate March 2006 notice letter, the veteran was also 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, as this case concerns an 
initial evaluation and comes before the Board on appeal from 
the decision which also granted service connection, there can 
be no prejudice to the veteran in failing to give adequate 
5103(a) notice for the service connection claim.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(Dec. 22, 2003) (in which the VA General Counsel held that 
separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified private audiology and VA 
treatment records have been obtained.  Additionally, he was 
afforded a VA examination in June 2006 by an examiner who 
reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran or his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to a compensable initial evaluation for bilateral 
sensorineural hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


